Exhibit 10.1

AMENDMENT NO.2 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO.2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made effective
as of July 28, 2017 (the “Effective Date”), by and between VASCO Data Security
International, Inc. (the “Company”), and Scott Clements (“Executive”). This
Amendment further amends the Employment Agreement entered into December 1, 2015
and first amended on November 15, 2016.

WHEREAS, the Company currently employs Executive as the Company’s President and
Chief Operating Officer, and the parties mutually agree to change Executive’s
position to President and Chief Executive Officer.

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the Company and Executive agree as follows:

 

  A. The following sections in the Employment Agreement are replaced as set
forth below:

“1.2 Position and Duties. On the terms and subject to the conditions set forth
in the Employment Agreement, commencing on the Effective Date and thereafter
during the Employment Period, Executive shall hold the position of President and
Chief Executive Officer and shall report to the Board of Directors. Executive
shall perform such duties and responsibilities as are consistent with
Executive’s position and as may be reasonably assigned to Executive by the Board
of Directors from time to time.

Executive shall devote Executive’s full business time, attention, skill and
energy to the business and affairs of the Company, and shall use Executive’s
reasonable best efforts to perform such responsibilities in a diligent, loyal,
and businesslike manner so as to advance the best interests of the Company.
Executive shall act in conformity with the Company’s Code of Conduct and Ethics
(or similar successor document) as in effect from time to time (the “Code of
Conduct”) and the Company’s policies, and within the limits, budgets and
business plans set by the Company, and shall adhere to all rules and regulations
in effect from time to time relating to the conduct of executives of the
Company.

It is contemplated that, in connection with each annual meeting of stockholders
(or action by written consent in lieu thereof) of the Company during the
Employment Period, the stockholders of the Company will elect Executive to the
Board. On or soon after the Effective Date as is practicable, the Company shall
create an additional director position on its Board and fill such position with
Executive until the next annual meeting.”

“1.4 Location. Executive’s place of business shall be at the Company’s
headquarters in Oakbrook Terrace, Illinois. Executive’s principal place of
business shall not be relocated outside a 40 mile radius of the Company’s
current headquarters in Oakbrook Terrace, Illinois without the written consent
of Executive. Executive will travel as reasonably necessary to perform his
duties under this Agreement, which may include significant travel, including
internationally.”



--------------------------------------------------------------------------------

“2.1 Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) of $450,000, payable in accordance with payroll practices in effect for
senior executive officers of the Company generally. Base Salary shall be subject
to review in accordance with the Company’s normal practice for executive salary
review from time to time in effect, and may be increased, but will not be
reduced without the prior written consent of Executive except for a reduction
that is commensurate with and part of a general salary reduction program
applicable to all senior executives of the Company.”

“3.2 (i)     Executive materially breaches Executive’s obligations under this
Agreement, the Company’s Code of Conduct and Ethics (or any successor thereto)
or an established policy of the Company, except for a failure, breach, or
refusal which, by its nature, cannot reasonably be expected to be cured, the
Executive shall have ten 10 days from the delivery of written notice by the
Company within which to cure any such acts; provided however, that, if the
Company reasonably expects irreparable injury from a delay of ten 10 days, the
Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive’s employment without notice and with immediate effect. The
Company may place the Executive on paid leave for a reasonable time while it is
determining whether there is a basis to terminate the Executive’s employment for
Cause. Any such action by the Company will not constitute Good Reason.

“3.3 (ii)    a failure to appoint or elect Executive as President and Chief
Executive Officer of the Company and as a director of the Company, in accordance
with Section 1.2 hereof;”

“3.3 (iii)    any material diminution of Executive’s authority, duties or
responsibilities, or assignment of duties inconsistent with the position of
President and Chief Executive Officer, or Executive no longer reporting to the
Board of Directors of the Company; or”

“3.3 A [Severance Pay] an amount equal to twelve (12) months of Executive’s then
current Base Salary, plus an amount equal to his annual target bonus under the
Annual Bonus Plan for the current year in which Executive’s employment
terminates, or if such target has not been established for such current year,
then the most recently established target bonus under the Annual Bonus Plan,
each less applicable withholdings, payable in equal installments on each
regularly scheduled payroll pay date during the twelve (12) month period that
begins on the first day immediately after the Release Effective Date (as defined
in Section 3.7), plus any annual bonus earned from a prior year that has not
been paid by the termination date; and”



--------------------------------------------------------------------------------

  B. Section 3.7. A new sentence is added to the end of Section 3.7 as follows
“The Release shall be substantially in the form of Exhibit A attached hereto.”

 

  C. References. References in the Employment Agreement to position and title
for Executive shall now refer to the new position of President and Chief
Executive Officer.

 

  D. Effect. The remaining provisions of the Employment Agreement not modified
as set forth above shall remain in full force and effect. In the event of a
conflict between any provisions of the Employment Agreement (and any prior
amendments) and this Amendment, this Amendment shall control.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment.

 

    VASCO DATA SECURITY INTERNATIONAL, INC. Date: July 26, 2017     By:  

/s/ Mark S. Hoyt

    Name:   Mark S. Hoyt     Title:   Chief Financial Officer     SCOTT CLEMENTS
Date: July 26, 2017    

/s/ Scott Clements